IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


SAMUEL J. MOORE,              : No. 136 WAL 2015
                              :
               Petitioner     :
                              : Petition for Allowance of Appeal from the
                              : Order of the Commonwealth Court
          v.                  :
                              :
                              :
COMMONWEALTH OF PENNSYLVANIA, :
DEPARTMENT OF TRANSPORTATION, :
BUREAU OF DRIVER LICENSING,   :
                              :
               Respondent     :


                                    ORDER


PER CURIAM

      AND NOW, this 4th day of August, 2015, the Petition for Allowance of Appeal

and Motion to Strike are DENIED.